
	
		I
		112th CONGRESS
		1st Session
		H. R. 3057
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Long (for
			 himself, Mr. Nunnelee,
			 Mrs. Emerson,
			 Mr. Luetkemeyer,
			 Mr. Akin, Ms. Linda T. Sánchez of California,
			 Mr. Bachus,
			 Mr. Manzullo,
			 Mr. Chandler,
			 Mr. Critz,
			 Mr. Conyers,
			 Mr. Stark,
			 Mr. Carnahan, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To prevent the evasion of antidumping and countervailing
		  duty orders, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Enforcing Orders and Reducing
			 Customs Evasion Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Procedures
					Sec. 101. Procedures for investigating claims of evasion of
				antidumping and countervailing duty orders.
					Sec. 102. Application to Canada and Mexico.
					TITLE II—Other matters
					Sec. 201. Definitions.
					Sec. 202. Allocation of U.S. Customs and Border Protection
				personnel.
					Sec. 203. Regulations.
					Sec. 204. Annual report on prevention of evasion of antidumping
				and countervailing duty orders.
					Sec. 205. Government Accountability Office report on
				reliquidation authority.
				
			IProcedures
			101.Procedures for
			 investigating claims of evasion of antidumping and countervailing duty
			 orders
				(a)In
			 generalThe Tariff Act of 1930 is amended by inserting after
			 section 516A (19 U.S.C. 1516a) the following:
					
						516B.Procedures for
				investigating claims of evasion of antidumping and countervailing duty
				orders
							(a)DefinitionsIn this section:
								(1)Administering
				authorityThe term administering authority has the
				meaning given that term in section 771(1).
								(2)Appropriate
				congressional committeesThe term appropriate congressional
				committees means—
									(A)the Committee on
				Finance and the Committee on Appropriations of the Senate; and
									(B)the Committee on
				Ways and Means and the Committee on Appropriations of the House of
				Representatives.
									(3)CommissionerThe
				term Commissioner means the Commissioner responsible for U.S.
				Customs and Border Protection.
								(4)Covered
				merchandiseThe term covered merchandise means
				merchandise that is subject to—
									(A)an antidumping duty order issued under
				section 736;
									(B)a finding issued
				under the Antidumping Act, 1921; or
									(C)a countervailing
				duty order issued under section 706.
									(5)Enter;
				entryThe terms enter and entry refer
				to the entry, or withdrawal from warehouse for consumption, in the customs
				territory of the United States.
								(6)Evade;
				evasionThe terms evade and evasion
				refer to entering covered merchandise into the customs territory of the United
				States by means of any document or electronically transmitted data or
				information, written or oral statement, or act that is material and false, or
				any omission that is material, and that results in any cash deposit or other
				security or any amount of applicable antidumping or countervailing duties being
				reduced or not being applied with respect to the merchandise.
								(7)Interested
				partyThe term
				interested party has the meaning given that term in section
				771(9).
								(b)Procedures for
				investigating allegations of evasion
								(1)Initiation by
				petition or referral
									(A)In
				generalNot later than 10 days after the date on which the
				Commissioner receives a petition described in subparagraph (B) or a referral
				described in subparagraph (C), the Commissioner shall initiate an investigation
				pursuant to this paragraph.
									(B)Petition
				describedA petition described in this subparagraph is a petition
				that—
										(i)is filed with the Commissioner by any party
				who is an interested party with respect to covered merchandise;
										(ii)alleges that a
				person has entered covered merchandise into the customs territory of the United
				States through evasion; and
										(iii)is accompanied
				by information reasonably available to the petitioner supporting the
				allegation.
										(C)Referral
				describedA referral
				described in this subparagraph is information submitted to the Commissioner by
				any other Federal agency, including the Department of Commerce or the United
				States International Trade Commission, indicating that a person has entered
				covered merchandise into the customs territory of the United States through
				evasion.
									(2)Determinations
									(A)Preliminary
				determination
										(i)In
				generalNot later than 90
				days after the date on which the Commissioner initiates an investigation under
				paragraph (1), the Commissioner shall issue a preliminary determination, based
				on information available to the Commissioner at the time of the determination,
				with respect to whether there is a reasonable basis to believe or suspect that
				the covered merchandise was entered into the customs territory of the United
				States through evasion.
										(ii)ExtensionThe Commissioner may extend by not more
				than 45 days the time period specified in clause (i) if the Commissioner
				determines that sufficient information to make a preliminary determination
				under that clause is not available within that time period or the inquiry is
				unusually complex.
										(B)Final
				determination
										(i)In
				generalNot later than 120
				days after making a preliminary determination under subparagraph (A), the
				Commissioner shall make a final determination, based on substantial evidence,
				with respect to whether covered merchandise was entered into the customs
				territory of the United States through evasion.
										(ii)ExtensionThe Commissioner may extend by not more
				than 60 days the time period specified in clause (i) if the Commissioner
				determines that sufficient information to make a final determination under that
				clause is not available within that time period or the inquiry is unusually
				complex.
										(iii)Opportunity
				for comment; hearingAfter
				making a preliminary determination under subparagraph (A) and before issuing a
				final determination under this subparagraph with respect to whether covered
				merchandise was entered into the customs territory of the United States through
				evasion, the Commissioner shall—
											(I)provide any person alleged to have entered
				the merchandise into the customs territory of the United States through
				evasion, and any person that is an interested party with respect to the
				merchandise, with an opportunity to be heard;
											(II)upon request, hold a hearing with respect
				to whether the covered merchandise was entered into the customs territory of
				the United States through evasion; and
											(III)provide an opportunity for public
				comment.
											(C)Authority to
				collect and verify additional informationIn making a preliminary determination under
				subparagraph (A) or a final determination under subparagraph (B), the
				Commissioner—
										(i)shall exercise all
				existing authorities to collect information needed to make the determination;
				and
										(ii)may collect such additional information as
				is necessary to make the determination through such methods as the Commissioner
				considers appropriate, including by—
											(I)issuing a questionnaire with respect to
				covered merchandise to—
												(aa)a person that filed a petition under
				paragraph (1)(B);
												(bb)a person alleged to have entered covered
				merchandise into the customs territory of the United States through evasion;
				or
												(cc)any other person
				that is an interested party with respect to the covered merchandise; or
												(II)conducting verifications, including on-site
				verifications, of any relevant information.
											(D)Adverse
				inference
										(i)In
				generalIf the Commissioner
				finds that a person that filed a petition under paragraph (1)(B), a person
				alleged to have entered covered merchandise into the customs territory of the
				United States through evasion, or a foreign producer or exporter, has failed to
				cooperate by not acting to the best of the person's ability to comply with a
				request for information, the Commissioner may, in making a preliminary
				determination under subparagraph (A) or a final determination under
				subparagraph (B), use an inference that is adverse to the interests of that
				person in selecting from among the facts otherwise available to determine
				whether evasion has occurred.
										(ii)Adverse
				inference describedAn
				adverse inference used under clause (i) may include reliance on information
				derived from—
											(I)the petition, if
				any, submitted under paragraph (1)(B) with respect to the covered
				merchandise;
											(II)a determination
				by the Commissioner in another investigation under this section;
											(III)an investigation
				or review by the administering authority under title VII; or
											(IV)any other
				information placed on the record.
											(E)Notification and
				publicationNot later than 7
				days after making a preliminary determination under subparagraph (A) or a final
				determination under subparagraph (B), the Commissioner shall—
										(i)provide
				notification of the determination to—
											(I)the administering
				authority; and
											(II)the person that
				submitted the petition under paragraph (1)(B) or the Federal agency that
				submitted the referral under paragraph (1)(C); and
											(ii)provide the determination for publication
				in the Federal Register.
										(3)Business
				proprietary information
									(A)Establishment of
				proceduresFor each
				investigation initiated under paragraph (1), the Commissioner shall establish
				procedures for the submission of business proprietary information under an
				administrative protective order that—
										(i)protects against public disclosure of such
				information; and
										(ii)for purposes of submitting comments to the
				Commissioner, provides limited access to such information for—
											(I)the person that
				submitted the petition under paragraph (1)(B) or the Federal agency that
				submitted the referral under paragraph (1)(C); and
											(II)the person
				alleged to have entered covered merchandise into the customs territory of the
				United States through evasion.
											(B)Administration
				in accordance with other proceduresThe procedures established
				under subparagraph (A) shall be administered, to the maximum extent
				practicable, in accordance with administrative protective order procedures
				under section 777 by the administering authority.
									(C)Disclosure of
				business proprietary informationThe Commissioner shall, in
				accordance with the procedures established under subparagraph (A), make all
				business proprietary information presented to, or obtained by, the Commissioner
				during an investigation available to the persons specified in subparagraph
				(A)(ii) under an administrative protective order, regardless of when such
				information is submitted during an investigation.
									(4)Referrals to
				other Federal agencies
									(A)After
				preliminary determinationNotwithstanding section 777 and subject
				to subparagraph (C), when the Commissioner makes an affirmative preliminary
				determination under paragraph (2)(A), the Commissioner shall, at the request of
				the head of another Federal agency, transmit the administrative record to the
				head of that agency.
									(B)After final
				determinationNotwithstanding section 777 and subject to
				subparagraph (C), when the Commissioner makes an affirmative final
				determination under paragraph (2)(B), the Commissioner shall, at the request of
				the head of another Federal agency, transmit the complete administrative record
				to the head of that agency.
									(C)Protective
				ordersBefore transmitting an administrative record to the head
				of another Federal agency under subparagraph (A) or (B), the Commissioner shall
				verify that the other agency has in effect with respect to the administrative
				record a protective order that provides the same or a similar level of
				protection for the information in the administrative record as the protective
				order in effect with respect to such information under this subsection.
									(c)Effect of
				determinations
								(1)Effect of
				affirmative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (b)(2)(A) that there is a
				reasonable basis to believe or suspect that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall—
									(A)suspend the
				liquidation of each unliquidated entry of the covered merchandise that is
				subject to the preliminary determination and that entered on or after the date
				of the initiation of the investigation under paragraph (1) and, pursuant to the
				Commissioner’s authority under section 504(b), extend liquidation of each
				unliquidated entry of the covered merchandise that is subject to the
				preliminary determination and that entered prior to the date of the initiation
				of the investigation under paragraph (1);
									(B)review and
				reassess the amount of bond or other security the importer is required to post
				for each entry of merchandise described in subparagraph (A);
									(C)require the
				posting of a cash deposit with respect to each entry of merchandise described
				in subparagraph (A); and
									(D)take such other
				measures as the Commissioner determines appropriate to ensure the collection of
				any duties that may be owed with respect to merchandise described in
				subparagraph (A) as a result of a final determination under subsection
				(b)(2)(B).
									(2)Effect of
				negative preliminary determinationIf the Commissioner makes a preliminary
				determination in accordance with subsection (b)(2)(A) that there is not a
				reasonable basis to believe or suspect that covered merchandise was entered
				into the customs territory of the United States through evasion, the
				Commissioner shall continue the investigation and notify the administering
				authority pending a final determination under subsection (b)(2)(B).
								(3)Effect of
				affirmative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (b)(2)(B) that covered merchandise
				was entered into the customs territory of the United States through evasion,
				the Commissioner shall—
									(A)suspend or
				continue to suspend, as the case may be, the liquidation of each entry of the
				covered merchandise that is subject to the determination and that enters on or
				after the date of the determination and, pursuant to the Commissioner’s
				authority under section 504(b), extend or continue to extend, as the case may
				be, the liquidation of each entry of the covered merchandise that is subject to
				the determination and that entered prior to the date of the
				determination;
									(B)notify the administering authority of the
				determination and request that the administering authority—
										(i)identify the applicable antidumping or
				countervailing duty assessment rate for the entries for which liquidation is
				suspended under paragraph (1)(A) or subparagraph (A) of this paragraph;
				or
										(ii)if no such
				assessment rates are available at the time, identify the applicable cash
				deposit rate to be applied to the entries described in subparagraph (A), with
				the applicable antidumping or countervailing duty assessment rates to be
				provided as soon as such rates become available;
										(C)require the
				posting of cash deposits and assess duties on each entry of merchandise
				described in subparagraph (A) in accordance with the instructions received from
				the administering authority under paragraph (5);
									(D)review and
				reassess the amount of bond or other security the importer is required to post
				for merchandise described in subparagraph (A) to ensure the protection of
				revenue and compliance with the law; and
									(E)take such
				additional enforcement measures as the Commissioner determines appropriate,
				such as—
										(i)initiating proceedings under section 592 or
				596;
										(ii)implementing, in consultation with the
				relevant Federal agencies, rule sets or modifications to rules sets for
				identifying, particularly through the Automated Targeting System and the
				Automated Commercial Environment, importers, other parties, and merchandise
				that may be associated with evasion;
										(iii)requiring, with respect to merchandise for
				which the importer has repeatedly provided incomplete or erroneous entry
				summary information in connection with determinations of evasion, the importer
				to submit entry summary documentation and to deposit estimated duties at the
				time of entry;
										(iv)referring the
				record in whole or in part to U.S. Immigration and Customs Enforcement for
				civil or criminal investigation; and
										(v)transmitting the
				administrative record to the administering authority for further appropriate
				proceedings.
										(4)Effect of
				negative final determinationIf the Commissioner makes a final
				determination in accordance with subsection (b)(2)(B) that covered merchandise
				was not entered into the customs territory of the United States through
				evasion, the Commissioner shall terminate the suspension of liquidation
				pursuant to paragraph (1)(A) and refund any cash deposits collected pursuant to
				paragraph (1)(C) that are in excess of the cash deposit rate that would
				otherwise have been applicable the merchandise.
								(5)Cooperation of
				administering authority
									(A)In
				generalUpon receiving a notification from the Commissioner under
				paragraph (3)(B), the administering authority shall promptly provide to the
				Commissioner the applicable cash deposit rates and antidumping or
				countervailing duty assessment rates and any necessary liquidation
				instructions.
									(B)Special rule for
				cases in which the producer or exporter is unknownIf
				the Commissioner and administering authority are unable to determine the
				producer or exporter of the merchandise with respect to which a notification is
				made under paragraph (3)(B), the administering authority shall identify, as the
				applicable cash deposit rate or antidumping or countervailing duty assessment
				rate, the cash deposit or duty (as the case may be) in the highest amount
				applicable to any producer or exporter, including the all-others
				rate of the merchandise subject to an antidumping order or countervailing duty
				order under section 736 or 706, respectively, or a finding issued under the
				Antidumping Act, 1921, or any administrative review conducted under section
				751.
									(d)Special
				rules
								(1)Effect on other
				authoritiesNeither the
				initiation of an investigation under subsection (b)(1) nor a preliminary
				determination or a final determination under subsection (b)(2) shall affect the
				authority of the Commissioner—
									(A)to pursue such other enforcement measures
				with respect to the evasion of antidumping or countervailing duties as the
				Commissioner determines necessary, including enforcement measures described in
				clauses (i) through (iv) of subsection (c)(3)(E); or
									(B)to assess any penalties or collect any
				applicable duties, taxes, and fees, including pursuant to section 592.
									(2)Effect of determinations on fraud
				actionsNeither a preliminary
				determination nor a final determination under subsection (b)(2) shall be
				determinative in a proceeding under section 592.
								(3)Negligence or
				intentThe Commissioner shall investigate and make a preliminary
				determination or a final determination under this section with respect to
				whether a person has entered covered merchandise into the customs territory of
				the United States through evasion without regard to whether the person—
									(A)intended to
				violate an antidumping duty order or countervailing duty order under section
				736 or 706, respectively, or a finding issued under the Antidumping Act, 1921;
				or
									(B)exercised
				reasonable care with respect to avoiding a violation of such an order or
				finding.
									.
				(b)Technical
			 amendmentClause (ii) of
			 section 777(b)(1)(A) of the Tariff Act of 1930 (19 U.S.C. 1677f(b)(1)(A)) is
			 amended to read as follows:
					
						(ii)to an officer or employee of U.S. Customs
				and Border Protection who is directly involved in conducting an investigation
				regarding fraud under this title or claims of evasion under section
				516B.
						.
				(c)Judicial
			 reviewSection 516A(a)(2) of the Tariff Act of 1930 (19 U.S.C.
			 1516a(a)(2)) is amended—
					(1)in subparagraph
			 (A)—
						(A)in clause
			 (i)(III), by striking or at the end;
						(B)in clause (ii), by
			 adding or at the end; and
						(C)by inserting after
			 clause (ii) the following:
							
								(iii)the date of publication in the Federal
				Register of a determination described in clause (ix) of subparagraph
				(B),
								;
				and
						(2)in subparagraph
			 (B), by adding at the end the following new clause:
						
							(ix)A
				determination by the Commissioner responsible for U.S. Customs and Border
				Protection under section 516B that merchandise has been entered into the
				customs territory of the United States through
				evasion.
							.
					(d)Finality of
			 determinationsSection 514(b) of the Tariff Act of 1930 (19
			 U.S.C. 1514(b)) is amended by striking section 303 and all that
			 follows through which are reviewable and inserting
			 section 516B or title VII that are reviewable.
				102.Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this title shall apply with respect to goods from Canada and
			 Mexico.
			IIOther
			 matters
			201.DefinitionsIn this title, the terms appropriate
			 congressional committees, Commissioner, covered
			 merchandise, enter and entry, and
			 evade and evasion have the meanings given those terms
			 in section 516B(a) of the Tariff Act of 1930 (as added by section 101 of this
			 Act).
			202.Allocation of
			 U.S. Customs and Border Protection personnel
				(a)Reassignment and
			 allocationThe Commissioner
			 shall, to the maximum extent possible, ensure that U.S. Customs and Border
			 Protection—
					(1)employs sufficient personnel who have
			 expertise in, and responsibility for, preventing the entry of covered
			 merchandise into the customs territory of the United States through evasion;
			 and
					(2)on the basis of risk assessment metrics,
			 assigns sufficient personnel with primary responsibility for preventing the
			 entry of covered merchandise into the customs territory of the United States
			 through evasion to the ports of entry in the United States at which the
			 Commissioner determines potential evasion presents the most substantial threats
			 to the revenue of the United States.
					(b)Commercial
			 enforcement officersNot
			 later than 30 days after the enactment of this Act, the Secretary of Homeland
			 Security, the Commissioner, and the Assistant Secretary for U.S. Immigration
			 and Customs Enforcement shall assess and properly allocate the resources of
			 U.S. Customs and Border Protection and U.S. Immigration and Customs
			 Enforcement—
					(1)to effectively implement the provisions of,
			 and amendments made by, this Act; and
					(2)to improve efforts
			 to investigate and combat evasion.
					203.Regulations
				(a)In
			 generalNot later than 240
			 days after the date of the enactment of this Act, the Commissioner shall issue
			 regulations to carry out this title and the amendments made by title I.
				(b)Cooperation
			 between U.S. Customs and Border Protection, U.S. Immigration and Customs
			 Enforcement, and Department of CommerceNot later than 240 days
			 after the date of the enactment of this Act, the Commissioner, the Assistant
			 Secretary for U.S. Immigration and Customs Enforcement, and the Secretary of
			 Commerce shall establish procedures to ensure maximum cooperation and
			 communication between U.S. Customs and Border Protection, U.S. Immigration and
			 Customs Enforcement, and the Department of Commerce in order to quickly,
			 efficiently, and accurately investigate allegations of evasion under section
			 516B of the Tariff Act of 1930 (as added by section 101 of this Act).
				204.Annual report
			 on prevention of evasion of antidumping and countervailing duty orders
				(a)In
			 generalNot later than
			 February 28 of each year, beginning in 2012, the Commissioner, in consultation
			 with the Secretary of Commerce, shall submit to the appropriate congressional
			 committees a report on the efforts being taken pursuant to section 516B of the
			 Tariff Act of 1930 (as added by section 101 of this Act) to prevent the entry
			 of covered merchandise into the customs territory of the United States through
			 evasion.
				(b)ContentsEach
			 report required under subsection (a) shall include—
					(1)for the fiscal
			 year preceding the submission of the report—
						(A)the number and a
			 brief description of petitions and referrals received pursuant to section
			 516B(b)(1) of the Tariff Act of 1930 (as added by section 101 of this
			 Act);
						(B)the results of the
			 investigations initiated under such section, including any related enforcement
			 actions, and the amount of antidumping and countervailing duties collected as a
			 result of those investigations; and
						(C)to the extent
			 appropriate, a summary of the efforts of U.S. Customs and Border Protection,
			 other than efforts initiated pursuant section 516B of the Tariff Act of 1930
			 (as added by section 101 of this Act), to prevent the entry of covered
			 merchandise into the customs territory of the United States through evasion;
			 and
						(2)for the 3 fiscal
			 years preceding the submission of the report, an estimate of—
						(A)the amount of
			 covered merchandise that entered the customs territory of the United States
			 through evasion; and
						(B)the amount of
			 duties that could not be collected on such merchandise because the Commissioner
			 did not have the authority to reliquidate the entries of such
			 merchandise.
						205.Government
			 Accountability Office report on reliquidation authorityNot later than 60 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees, and make available to the
			 public, a report estimating the amount of duties that could not be collected on
			 covered merchandise that entered the customs territory of the United States
			 through evasion during fiscal years 2009 and 2010 because the Commissioner did
			 not have the authority to reliquidate the entries of such merchandise.
			
